Title: From George Washington to Major General William Heath, 25 October 1778
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Fredericksbg 25th October 1778
          
          I have just recd intelligence from two different quarters that the Fleet, which sailed on the 19th and 20th instants from the Hook, contained only the Invalids of the Army bound for Europe—the Officers of the reduced Regiments, and the families of several public and private Gentlemen. perhaps all outward bound Vessels might have taken the benefit of Convoy, which may have swelled the fleet to an uncommon size. My accounts still confirm a very considerable Body of Troops being embarked, but that they yet remain in the Bay of New York. Hence arose the mistake. My intelligencers were not before sufficiently accurate, and I was naturally led to beleive that the fleet which left the Hook on the 19th and 20th had the troops on board.
          You shall be advised of the sailing of this second Fleet. I am Dear Sir Yr most obt Servt
          
            Go: Washington
          
        